SUB-ITEM 77D(2) Dreyfus Global Absolute Return Fund and Dynamic Total Return Fund At a meeting held on September 24, 2013, the Board of Directors of Advantage Funds, Inc. on behalf of Dreyfus Global Absolute Return Fund and Dynamic Total Return Fund (each a "Fund" and collectively the “Funds”), approved changes to the Fund’s investment policies as follows: 1. Each Fund investing up to 30% of its assets in emerging market countries. 2. Dynamic Total Return Fund to obtain investment exposure to the commodities market by investing primarily in commodity-related exchange-traded funds ("ETFs"). 3. Modifying each Fund's investment process. 4. Changing the name of Global Alpha Fund to "Dynamic Total Return Fund" to better reflect certain of the above-changes. These changes, which became effective on November 21, 2013, were reflected in a 497 (e) filing with the Securities and Exchange Commission on September 24, 2013.
